Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 14th day of
April, 2008 (the “Effective Date”), is by and between SPIRIT AEROSYSTEMS, INC.,
a Delaware corporation (the “Company”), and JONATHAN A. GREENBERG (the
“Employee”).
Recitals
     WHEREAS, the Company is engaged in the manufacture, fabrication,
maintenance, repair, overhaul, and modification of aircraft and aircraft
components and markets and sells its services and products to its customers
throughout the world (the “Business”); and
     WHEREAS, the Company desires to hire the Employee as its Senior Vice
President, General Counsel and Secretary and to perform such other services as
the Company may direct; and
     WHEREAS, in the course of performing the Employee’s duties for the Company,
the Employee is likely to gain certain confidential and proprietary information
belonging to the Company, develop relationships that are vital to the Company’s
goodwill, and acquire other important benefits to which the Company has a
protectable interest; and
     WHEREAS, the Company has agreed to hire the Employee and the Employee has
agreed to accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.
Agreement
     NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:
Section 1. Employment. In reliance on the representations and warranties made
herein, the Company hereby hires the Employee to be its Senior Vice President,
General Counsel and Secretary, reporting to the Company’s Chief Executive
Officer (CEO) and to perform such duties and services in and about the business
of the Company as may from time to time be assigned to the Employee. Following
the second anniversary of the Effective Date, and subject to the terms of
Section 6 below, the job title and duties referred to in the preceding sentence
may be changed by the Company in the Company’s sole discretion. The Employee
will devote the Employee’s full time to this employment. The Employee’s
employment hereunder will commence on the Effective Date and will continue,
subject to earlier termination of employment as hereinafter provided, through
the second anniversary of the Effective Date (the “Employment Period”). On the
second anniversary of the Effective Date and each annual anniversary thereafter
of such date (such second anniversary and each subsequent anniversary thereof a
“renewal date”), the Employment Period shall automatically be extended for an
additional one-year period unless (a) at least three months before a renewal
date either party has given written notice to the other that such party does not
wish to extend the term of this Agreement, in which event the Employment

-1-



--------------------------------------------------------------------------------



 



Period will end on that renewal date, or (b) the parties have agreed to
otherwise extend this Agreement.
Section 2. Performance. The Employee will use the Employee’s best efforts and
skill to faithfully enhance and promote the welfare and best interests of the
Company. The Employee will strictly obey all rules and regulations of the
Company, follow all laws and regulations of appropriate government authorities,
and be governed by reasonable decisions and instructions of the Company as are
consistent with the job duties as described above.
Section 3. Licensing. Commencing as early as practicable, the Employee will
promptly apply for, obtain, and maintain an appropriate license to provide legal
services in the State of Kansas as an employee of the Company pursuant to either
Kansas Supreme Court Rule 703 (admission to the bar without written
examination), Kansas Supreme Court Rule 704 (admission to the bar upon written
examination), or Kansas Supreme Court Rule 706 (temporary licensure of attorneys
performing restricted legal services for single employers), each as in effect
from time to time. Employee shall exert best efforts to file an application with
the State of Kansas on or before April 14, 2008. Company shall reimburse
Employee for any Kansas bar application fees and for annual Kansas, New York and
Washington, D.C. bar association dues.
Section 4. Compensation. Except as otherwise provided for herein, for all
services to be performed by the Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned to the Employee, throughout the
Employment Period the Company will pay or provide the Employee with the
following, and the Employee will accept the same, as compensation for the
performance of the Employee’s undertakings and the services to be rendered by
the Employee:
     (a) Base Salary. Initially, the Employee will be entitled to an annual
salary of $300,000 (the “Base Salary”), which will be paid in accordance with
the Company’s policies and procedures. The Base Salary will not be reduced
during the first two years of the Employee’s employment with the Company, unless
the salaries of other comparable-level executives with the Company are also
reduced, and in such event the Employee’s salary reduction shall be commensurate
in time and amount with the reductions applied to such other comparable-level
executives. Thereafter, the Base Salary may be changed from time to time based
on the Employee’s and the Company’s performance, which may include, without
limitation, participation in a periodic salary evaluation program on the same
basis as other employees of the Company of similar position.
     (b) Sign-On Bonus. The Company will pay the Employee no later than thirty
days from the Effective Date, a sign-on bonus equal to (i) $400,000.00, plus
(ii) an amount equal to all tax withholding associated with the Employee’s
receipt of the foregoing amount (collectively the “Sign-On Bonus”). Payment of
the Sign-On Bonus is conditioned upon the Employee remaining employed by the
Company for a period of not less than one (1) year after the Effective Date, and
the entire Sign-On Bonus must be repaid to the Company by the Employee in the
event such condition is not satisfied. The Employee will not be required to
repay any portion of the Sign-On Bonus to the Company if the Employee’s
employment is involuntarily terminated by the Company without cause (as
described below), or if the termination is a result of Employee’s

-2-



--------------------------------------------------------------------------------



 



death or Disability (as defined below). Upon termination of the Employee’s
employment with the Company, the Company may deduct from the Employee’s
paycheck(s) or other amounts owed to the Employee the amount of the Employee’s
repayment obligation under this Section 4(b), if any (or any other advances
previously made to the Employee). To the extent such deductions are insufficient
to fully reimburse the Company, the Employee will be liable to the Company for
the balance.
     (c) Annual Incentive Compensation. The Employee will be provided incentive
compensation (either in cash or common stock of the Company’s parent), as
specified by the administrative committee of the Spirit AeroSystems Holdings,
Inc. Short-Term Incentive Plan (the “STIP”), pursuant to and in accordance with
the terms and conditions of the STIP. The Employee will be treated as first
qualified to participate in the STIP during the plan year beginning January 1,
2008 (which year shall not be pro-rated). The first plan year incentives will
include 150% of Base Salary if target performance goals are reached or exceeded,
but if the target performance goals are not reached, the Employee will only be
entitled to incentive compensation (if any) otherwise determined under the STIP
and Company policy.
     (d) Long-Term Incentive Plan. The Employee will receive an award of shares
of common stock of Spirit AeroSystems Holdings, Inc. (“Holdings”) under the
Spirit AeroSystems Holdings, Inc. Long-Term Incentive Plan (the “LTIP”), the
value of which equals (as determined under such conventions and rules as the
Holdings board of directors or the LTIP administrative committee may adopt) 140%
of the Employee’s Base Salary, subject to and in accordance with the terms and
provisions of the LTIP and the terms and conditions established with respect to
such award by the Holdings board of directors and the LTIP administrative
committee (including, but not limited to, a vesting schedule). This award will
be further subject to, and conditioned upon, (i) approval of the award by the
Holdings board of directors following the Company’s recommendation that the
award be granted, and (ii) approval during 2008 by the Holdings stockholders of
a proposed amendment to the LTIP increasing the number of shares available for
grant under the LTIP.
     (e) Relocation Expenses. The Company will pay to the Employee, or reimburse
the Employee for, the following amounts in connection with the Employee’s
relocation:
          (i) The real-estate agent commission and other third-party closing
costs (including seller’s portion of state and local transfer and recordation
taxes, but excluding pro-rated taxes, special assessments, homeowners’
association dues, or similar items) incurred in connection with the sale of the
Employee’s current home in Baltimore County.
          (ii) Commencing as of May 1, 2008, the Employee’s monthly mortgage /
escrow costs in an amount not to exceed $5,000 per month for the Employee’s
current home in Baltimore County until the earlier of the date the Employee
sells such home or the date that is 12 months after the Effective Date, so long
as the Employee uses reasonable efforts to sell the home as soon as practicable.
          (iii) The reasonable costs of moving the Employee and the Employee’s
family and tangible personal property to Wichita.

-3-



--------------------------------------------------------------------------------



 



          (iv) The reasonable costs of commuting to and searching for a home in
Wichita (including round-trip coach airfare for Employee’s travel between
Baltimore and Wichita not more than once every week, round-trip coach airfare
for Employee’s spouse and children for travel between Baltimore and Wichita not
more than once every month, hotel or short-term rental of an executive suite,
and rental car) until the earlier of the date the Employee moves into a home in
Wichita or the date that is 6 months after the Effective Date.
          (v) Reasonable temporary housing expenses in Wichita until the earlier
of the date the Employee moves the Employee’s primary residence to Wichita or
the date that is 6 months after the Effective Date.
          (vi) Any real-estate agent commission and all third-party closing
costs (excluding any pre-paid interest, taxes, or insurance) incurred in
connection with the purchase of a home in Wichita.
          (vii) Payment of all taxes associated with Employee’s receipt of the
foregoing benefits, so that after payment of all taxes by Employee, Employee
shall have retained the total amount of such benefits. The Employee shall take
such steps as the Company may reasonably request to substantiate any of the
foregoing expenses in a manner that will permit such expenses to be non-taxable
to the Employee.
     (f) Other Benefit Plans. The Employee shall also participate in the
Company’s other employee benefit plans, policies, practices, and arrangements,
as the same may be offered to the Employee from time to time, including, without
limitation, (i) any defined benefit retirement plan, excess or supplementary
plan, profit-sharing plan, savings plan, health and dental plan, disability
plan, survivor-income and life-insurance plan, executive-financial-planning
program, or other arrangement, or any successors thereto; (ii) the STIP and the
LTIP; and (iii) such other benefit plans as the Company may establish or
maintain from time to time (collectively the “Benefit Plans”). The Employee’s
entitlement to any other compensation or benefits will be determined in
accordance with the terms and conditions of the Benefit Plans and other
applicable programs, practices, and arrangements then in effect.
     (g) Earned Time Off. The Employee will be provided with five weeks of
earned time off each year and all paid holidays, as determined in accordance
with the Company’s policies and practices in effect from time to time.
     (h) Fringe Benefits. The Employee will be provided with all other fringe
benefits and perquisites in accordance with the Company’s policies, as the same
may be amended from time to time.
     (i) Withholding Taxes. The Company will have the right to deduct from all
payments made to the Employee hereunder any federal, state, or local taxes
required by law to be withheld.

-4-



--------------------------------------------------------------------------------



 



     (j) Expenses. During the Employee’s employment, the Company will promptly
pay or reimburse the Employee for all reasonable out-of-pocket expenses incurred
by the Employee in the performance of duties hereunder in accordance with the
Company’s policies and procedures then in effect.
Section 5. Restrictions.
     (a) Acknowledgements. The Employee acknowledges and agrees that: (1) during
the term of the Employee’s employment, because of the nature of the Employee’s
responsibilities and the resources provided by the Company, the Employee will
acquire valuable and confidential skills, information, trade secrets, and
relationships with respect to the Company’s business practices and operations;
(2) the Employee may develop on behalf of the Company a personal acquaintance
and/or relationship with various persons, including, but not limited to,
customers and suppliers, which acquaintances may constitute the Company’s only
contact with such persons, and, as a consequence of the foregoing, the Employee
will occupy a position of trust and confidence with respect to the Company’s
affairs; (3) the Business involves the marketing and sale of the Company’s
products and services to customers throughout the entire world, the Company’s
competitors, both in the United States and internationally, consist of both
domestic and international businesses, and the services to be performed by the
Employee for the Company involve aspects of both the Company’s domestic and
international business; and (4) it would be impossible or impractical for the
Employee to perform the Employee’s duties for the Company without access to the
Company’s confidential and proprietary information and contact with persons that
are valuable to the goodwill of the Company.
     (b) Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to the Employee, the Employee agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that the Employee make the covenants contained in this Agreement
regarding the conduct of the Employee during and subsequent to the Employee’s
employment by the Company, and that the Company will suffer irreparable injury
if the Employee engages in conduct prohibited by this Agreement.
     (c) Non-Compete.
          (i) During the term of the Employee’s employment by the Company,
neither the Employee nor any other person or entity with the Employee’s
assistance nor any entity in which the Employee directly or indirectly has any
interest of any kind (without limitation) will, anywhere in the world, directly
or indirectly, own, manage, operate, control, be employed by, solicit sales for,
invest in, participate in, advise, consult with, or be connected with the
ownership, management, operation, or control of any business which is engaged,
in whole or in part, in the Business, or any business that is competitive
therewith or any portion thereof, except for the exclusive benefit of the
Company.
          (ii) For a period of two years after termination of the Employee’s
employment by the Company, neither the Employee nor any other person or entity
with the Employee’s assistance nor any entity in which Employee directly or
indirectly has any interest of any kind (without limitation) will, anywhere in
the world, directly or indirectly, own, manage, operate,

-5-



--------------------------------------------------------------------------------



 



control, be employed by, solicit sales for, invest in, participate in, advise,
consult with, or be connected with the ownership, management, operation, or
control of any business which is engaged, in whole or in part, in the Business,
or any business that is competitive therewith or any portion thereof, except
that this covenant will not prevent the Employee from assuming any position in
which the Employee provides legal advice or counsel pursuant to an
attorney-client relationship, subject to the restrictions set forth below.
          (iii) Following termination of the Employee’s employment by the
Company, if the Employee assumes a position in which the Employee provides legal
advice or counsel pursuant to an attorney-client relationship, the Employee will
comply with all rules of ethics and professional responsibility governing the
legal profession. Specifically, but without limiting the foregoing, the Employee
will not reveal information relating to the Employee’s prior representation of
the Company unless the Company consents after consultation. The Employee will
not represent any party in the same or substantially related matters in which
that party’s interests are materially adverse to the interests of the Company,
unless the Company consents after consultation. Further, the Employee will not
use information relating to the Employee’s prior representation of the Company
to the disadvantage of the Company.
          (iv) The Employee will not be deemed to have breached the provisions
of this Section 5(c) solely by reason of holding, directly or indirectly, not
greater than 2% of the outstanding securities of a company listed on or through
a national securities exchange.
     (d) Non-Solicitation. In addition, during the term of the Employee’s
employment by the Company and for a period of two years after termination of
such employment, neither the Employee nor any person or entity with the
Employee’s assistance nor any entity that the Employee or any person with the
Employee’s assistance or any person who the Employee directly or indirectly
controls will, directly or indirectly, (1) solicit or take any action to induce
any employee to quit or terminate their employment with the Company or the
Company’s affiliates, or (2) employ as an employee, independent contractor,
consultant, or in any other position, any person who was an employee of the
Company or the Company’s affiliates during the aforementioned period.
     (e) Confidentiality. Without the express written consent of the Company,
the Employee will not at any time (either during or after the termination of the
term of the Employee’s employment) use (other than for the benefit of the
Company) or disclose to any other person or business entity proprietary or
confidential information concerning the Company, the Company’s parent, or any of
their affiliates, or the Company’s, the Company’s parent’s, or any of their
affiliates’ trade secrets or inventions of which the Employee has gained
knowledge during the Employee’s employment with the Company. This paragraph will
not apply to any such information that: (1) the Employee is required to disclose
by law; (2) has been otherwise disseminated, disclosed, or made available to the
public; or (3) was obtained after the Employee’s employment with the Company
ended and from some source other than the Company, which source was under no
obligation of confidentiality.
     (f) Effect of Breach. The Employee agrees that a breach of this Section 5
cannot adequately be compensated by money damages and, therefore, the Company
will be entitled, in

-6-



--------------------------------------------------------------------------------



 



addition to any other right or remedy available to it (including, but not
limited to, an action for damages), to an injunction restraining such breach or
a threatened breach and to specific performance of such provisions, and the
Employee hereby consents to the issuance of such injunction and to the ordering
of specific performance, without the requirement of the Company to post a bond
or other security.
     (g) Other Rights Preserved. Nothing in this Section eliminates or
diminishes rights which the Company may have with respect to the subject matter
hereof under other agreements, the governing statutes, or under provisions of
law, equity, or otherwise. Without limiting the foregoing, this Section does not
limit any rights the Company may have under any agreement with the Employee
regarding trade secrets and confidential information.
Section 6. Termination. This Agreement will terminate upon the following
circumstances:
     (a) Without Cause. At any time at the election of either the Employee or
the Company for any reason or no reason, without cause, but subject to the
provisions of this Agreement. For purposes of this Agreement, termination by the
Company without cause shall include, without limitation, voluntary termination
of employment by the Employee under the following circumstances: prior to the
second anniversary of the Effective Date, or at any time following a Change in
Control of the Company (as defined below), the Employee (A) is not offered
continued employment with the Company (or its successor) in the position of
Senior Vice President, General Counsel and Secretary having the duties,
responsibilities, compensation, benefits, and geographic location that are, in
all material respects, at least as favorable as the position previously held by
Employee with the Company (a “Comparable Position”), or (B) continues to perform
services for the Company (or its successor) after the Change in Control but,
within twelve months following the Change in Control, is assigned to a position
that is not a Comparable Position.
     For purposes of this Agreement, a “Change in Control” means a transaction
pursuant to which an individual, trust, estate, partnership, limited liability
company, association, corporation, or other entity (hereinafter “Person”) or
more than one Person acting as a group (in either case, however, excluding Onex
and the Onex entities), acquires (i) more than 50% of the total voting power of
the stock of the Company or the Company’s parent (including, but not limited to
acquisition by merger, consolidation, recapitalization, reorganization or sale
or transfer of equity interests) or (ii) all or substantially all of the assets
of the Company.
     (b) Cause. At any time at the election of the Company for Cause. “Cause”
for this purpose means (i) the Employee committing a material breach of this
Agreement (other than a breach described in clauses (ii) through (v) below),
which breach is correctable but not corrected by Employee within 5 business days
of notification from the Company; (ii) the Employee committing any acts
involving moral turpitude, including fraud, dishonesty, disclosure of
confidential information, or the commission of a felony, or direct and
deliberate acts constituting a material breach of the Employee’s duty of loyalty
to the Company; (iii) the Employee willfully or continuously refusing to perform
the material duties reasonably assigned to the Employee by the Company that are
consistent with the provisions of this Agreement and not resulting from a
Disability; (iv) the inability of the Employee to obtain and maintain
appropriate United States

-7-



--------------------------------------------------------------------------------



 



security clearances; or (v) the inability or failure of the Employee to obtain
and maintain appropriate licensing to provide legal services in the State of
Kansas as an employee of the Company.
     (c) Disability. The Employee’s death or the Employee’s being unable to
render the services required to be rendered by the Employee for a period of one
hundred eighty (180) days during any twelve-month period (“Disability”).
Section 7. Effect of Termination.
     (a) Voluntary Termination and Termination for Cause. If the Employee’s
employment is terminated (i) voluntarily by the Employee (i.e. not as a result
of actions by the Company that would constitute termination without cause as set
forth in Section 6), or (ii) by the Company for Cause, the Company will pay the
Employee’s compensation only through the last day of the Employment Period (less
any amounts the Company may off-set or deduct as specified in this Agreement or
as otherwise permitted), and, except as may otherwise be expressly provided in
this Agreement, the STIP, the LTIP, or in any Benefit Plan, the Company will
have no further obligation to the Employee.
     (b) Termination Without Cause. If the Employee’s employment is terminated
by the Company without cause during the Employment Period and for so long as the
Employee is not in breach of the Employee’s continuing obligations under
Section 5, (i) the Company will continue to pay the Employee an amount equal to
the Employee’s Base Salary in effect immediately before termination of the
Employee’s employment for a period of 12 months (less any amounts the Company
may off-set or deduct as specified in this Agreement or as otherwise permitted),
(ii) the Company will pay the costs of COBRA medical and dental benefits
coverage which are offered to the Employee after termination for a period of
12 months, (iii) solely for purposes of time-based vesting under the STIP with
respect to any shares of stock granted to the Employee under the STIP before the
date of termination, the Employee will be treated as remaining in continuous
active employment with the Company for 12 months after the date of termination,
and (iv) solely for purposes of time-based vesting under the LTIP with respect
to any shares of stock granted to the Employee under the LTIP before the date of
termination, the Employee will be treated as remaining in continuous active
employment with the Company for 12 months after the date of termination. Except
as may otherwise be expressly provided in this Agreement or in any Benefit Plan,
the Company will have no further obligation to the Employee.
     (c) Termination Due to Death or Disability. If the Employee’s employment is
terminated due to death or at a time when the Employee is receiving
income-replacement benefits under the Company’s long-term disability insurance
program by reason of total disability, (i) solely for purposes of time-based
vesting under the STIP with respect to any shares of stock granted to the
Employee under the STIP before the date of termination, the Employee will be
treated as remaining in continuous active employment with the Company for
12 months after the date of termination, and (ii) solely for purposes of
time-based vesting under the LTIP with respect to any shares of stock granted to
the Employee under the LTIP before the date of termination, the Employee will be
treated as remaining in continuous active employment with the Company for
12 months after the date of termination. Except as may otherwise be expressly

-8-



--------------------------------------------------------------------------------



 



provided in this Agreement or in any Benefit Plan, the Company will have no
further obligation to the Employee.
     (d) Obligations at Termination. On termination of employment, the Employee
will deliver all trade secret, confidential information, records, notes, data,
memoranda, and equipment of any nature that are in the Employee’s possession or
under the Employee’s control and that are the property of the Company or relate
to the business of the Company. Promptly upon termination, Employee and Company
will pay to each other any amounts due and owing under this Agreement.
     (e) Survival. The Employee’s obligations under Section 4(b) and Section 5
through Section 10 of this Agreement will survive the expiration or termination
of this Agreement.
Section 8. Representations and Warranties.
     (a) No Conflicts. The Employee represents and warrants to the Company that
the Employee is under no duty (whether contractual, fiduciary, or otherwise)
that would prevent, restrict, or limit the Employee from fully performing all
duties and services for the Company, and the performance of such duties and
services will not conflict with any other agreement or obligation to which the
Employee is bound.
     (b) No Hardship. The Employee represents and acknowledges that the
Employee’s experience and/or abilities are such that observance of the covenants
contained in this Agreement will not cause the Employee any undue hardship and
will not unreasonably interfere with the Employee’s ability to earn a
livelihood.
Section 9. Alternative Dispute Resolution.
     (a) Mediation. The Employee and the Company agree to submit, prior to
arbitration, all unsettled claims, disputes, controversies, and other matters in
question between them arising out of or relating to this Agreement (including
but not limited to any claim that the Agreement or any of its provisions is
invalid, illegal, or otherwise voidable or void) or the dealings or relationship
between the Employee and the Company (“Disputes”) to mediation in Wichita,
Kansas and in accordance with the Commercial Mediation Rules of the American
Arbitration Association currently in effect. The mediation will be private,
confidential, voluntary, and nonbinding. Any party may withdraw from the
mediation at any time before signing a settlement agreement upon written notice
to each other party and to the mediator. The mediator will be neutral and
impartial. The mediator will be disqualified as a witness, consultant, expert,
or counsel for either party with respect to the matters in Dispute and any
related matters. The Company and the Employee will pay their respective
attorneys’ fee and other costs associated with the mediation, and the Company
and the Employee will equally bear the costs and fees of the mediator. If a
Dispute cannot be resolved through mediation within ninety (90) days of being
submitted to mediation, the parties agree to submit the Dispute to arbitration.
     (b) Arbitration. Subject to Section 9(a), all Disputes will be submitted
for binding arbitration to the American Arbitration Association on demand of
either party. Such arbitration

-9-



--------------------------------------------------------------------------------



 



proceeding will be conducted in Wichita, Kansas and, except as otherwise
provided in this Agreement, will be heard by one (1) arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. All matters relating to arbitration will be governed by the
federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration
law. The arbitrator will have the right to award or include in the arbitrator’s
award any relief which the arbitrator deems proper under the circumstances,
including, without limitation, money damages (with interest on unpaid amounts
from the date due), specific performance, injunctive relief, and reasonable
attorneys’ fees and costs, provided that the arbitrator will not have the right
to amend or modify the terms of this Agreement. The award and decision of the
arbitrator will be conclusive and binding upon all parties hereto, and judgment
upon the award may be entered in any court of competent jurisdiction. Except as
specified above, the Company and the Employee will pay their respective
attorneys’ fees and other costs associated with the arbitration, and the Company
and the Employee will equally bear the costs and fees of the arbitrator.
     (c) Confidentiality. The Employee and the Company agree that they will not
disclose, or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 9(a) and Section 9(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order,
(iii) pursuant to a requirement of law, (iv) pursuant to prior written consent
of the Company or the Employee, or (v) pursuant to a legal proceeding to enforce
a settlement agreement or arbitration award. This provision is not intended to
prohibit nor does it prohibit the Employee’s or the Company’s disclosures of the
terms of any settlement or arbitration award to their attorney(s),
accountant(s), financial advisor(s), or family members, provided that they
comply with the provisions of this paragraph.
     (d) Injunctions. Notwithstanding anything to the contrary contained in this
Section 9, the Company and the Employee will have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction. But the Company and the Employee
must contemporaneously submit the Disputes for non-binding mediation under
Section 9(a) and then for arbitration under Section 9(b) on the merits as
provided herein if such Disputes cannot be resolved through mediation.
Section 10. General.
     (a) Notices. All notices required or permitted under this Agreement must be
in writing and may be made by personal delivery or facsimile transmission,
effective on the day of such delivery or receipt of such transmission, or may be
mailed by registered or certified mail, effective two (2) days after the date of
mailing, addressed as follows:

-10-



--------------------------------------------------------------------------------



 



To the Company:
Spirit AeroSystems, Inc.
Attention: Senior Vice President, Administration and Human Resources
3801 S. Oliver
P.O. Box 780008, Mail Code K11-60
Wichita, KS 67278-0008
Facsimile Number: (316) 523-8814
     or such other person or address as designated in writing to the Employee.
To the Employee:
Jonathan A. Greenberg
at the Employee’s last known residence address or to such other address as
designated by the Employee in writing to the Company.
     (b) Successors. Neither this Agreement nor any right or interest therein
will be assignable or transferable (whether by pledge, grant of a security
interest, or otherwise) by the Employee or the Employee’s beneficiaries or legal
representatives, except by will, by the laws of descent and distribution, or
inter vivos revocable living grantor trust as the Employee’s beneficiaries. This
Agreement will be binding upon and will inure to the benefit of the Company, its
successors and assigns, and the Employee and will be enforceable by them and the
Employee’s heirs, legatees, and legal personal representatives. If the Employee
dies during the term of this Agreement, absent actual notice of any probate
proceeding, the Company will pay any compensation due under this Agreement to
the following person(s) in order of preference: (i) spouse of the Employee;
(ii) children of the Employee eighteen years of age and over, in equal shares;
or (iii) the person to whom funeral expenses are due. Upon payment of such sum,
the Company will be relieved of all further obligations hereunder.
     (c) Waiver, Modification, and Interpretation. No provisions of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by the Employee and
an appropriate officer of the Company empowered to sign the same by the Board of
Directors of the Company. No waiver by either party at any time of any breach by
the party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time. The validity, interpretation, construction, and performance of
this Agreement will be governed by the laws of the State of Kansas, except that
the corporate law of the state of incorporation of the Company’s parent will
govern issues related to the issuance of shares of its common stock. Except as
provided in Section 9, any action brought to enforce or interpret this Agreement
will be maintained exclusively in the state and federal courts located in
Wichita, Kansas.
     (d) Interpretation. The headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
any provision of this Agreement. No

-11-



--------------------------------------------------------------------------------



 



provision of this Agreement will be interpreted for or against any party hereto
on the basis that such party was the draftsman of such provision; and no
presumption or burden of proof will arise disfavoring or favoring any party by
virtue of the authorship of any of the provisions of this Agreement.
     (e) Counterparts. The Company and the Employee may execute this Agreement
in any number of counterparts, each of which will be deemed to be an original
but all of which will constitute but one instrument. In proving this Agreement,
it will not be necessary to produce or account for more than one such
counterpart.
     (f) Invalidity of Provisions. If a court of competent jurisdiction declares
that any provision of this Agreement is invalid, illegal, or unenforceable in
any respect, and if the rights and obligations of the Parties to this Agreement
will not be materially and adversely affected thereby, in lieu of such illegal,
invalid, or unenforceable provision the court may add as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as is possible. If such court
cannot so substitute or declines to so substitute for such invalid, illegal, or
unenforceable provision, (i) such provision will be fully severable; (ii) this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement will each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of the Employee
against the Company, predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of any of said covenants.
     (g) Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and the
Employee and may not be changed except by a writing duly executed and delivered
by the Company and the Employee in the same manner as this Agreement.
     (h) No Deferral of Compensation. The salary continuation amounts payable to
the Employee after termination of employment under Section 7(b) (if any) are
intended to be exempt from the definition of “deferred compensation” for
purposes of Internal Revenue Code (“Code”) Section 409A as amounts payable only
in the invent of involuntary termination without Cause. In the event the total
of the salary continuation amounts payable to the Employee after termination of
employment under Section 7(b) (if any) will exceed two times the lesser of
(i) the Employee’s annualized base salary for the calendar year immediately
preceding the calendar year in which the Employee’s employment terminates, or
(ii) the dollar amount in effect under Code Section 401(a)(17) for the year in
which the Employee terminates employment, then all such amounts will be paid to
the Employee in equal semi-monthly installments on the first and fifteenth days
of each month (or the first business day following any such day, if such day is
not a business day) for a period of 12 months, commencing with the first day of
the month after termination of the Employee’s employment, and payment of such
amounts may not be accelerated.

-12-



--------------------------------------------------------------------------------



 



     (i) Offset. If the Employee’s employment is terminated by the Company
without cause, as that term is defined in Section 6(a), the amounts payable to
the Employee under Section 7(b) will not be offset or reduced on account of any
remuneration or benefits provided by any subsequent employment the Employee may
obtain (so long as such amounts otherwise are properly payable).
     (j) Indemnity. The Company will indemnify Employee to the same extent the
Company indemnifies other comparable level executives of the Company consistent
with the Company Articles of Incorporation and Bylaws.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date and year first written above.

                      SPIRIT AEROSYSTEMS, INC.            
 
                   
By:
                                     
 
  Name:           Jonathan A. Greenberg    
 
                   
 
  Title:                
 
                     
 
      “Company”       “Employee”    

-13-